DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0031697 (Zweifel; provided to the Office by Applicant in an IDS).  
Re. claim 1:  Zweifel discloses a bottle body comprising: a main body (10) extending from a base (9) to a shoulder (11); a neck (12) extending from the shoulder to a mouth (13) a thread (20) along the neck; and one or more recesses (30) that extend along an exterior of the neck along an unthreaded portion of the neck below the thread (figures 2b, 2c), and which extend along a longitudinal span of at least 30 mm. Note that Zweifel discloses that the neck (12) may have a length of up to 4 inches (101.6 mm) (column 5 lines 43-54).  Zweifel also disclose that the thread (20) may extend about 50% of the length of the neck (12) (column 6, lines 46-56).  Using Zweifel’s parameters, the length of the thread on a 4-inch neck could be 2 inches (50.8 mm).  Zweifel also discloses that the length (Y) of the recesses may be longer than the longitudinal length of the threads (20) (column 8, lines 60-62).  Thus, the length of Zweifel’s recesses may easily exceed 30 mm, as claimed.  
Re. claim 4: Zweifel discloses therein one or more recesses extend through the thread (see, for example, figures 3a and 3b). 
Re. claim 7: Zweifel discloses wherein one or more recesses comprise four recesses at 90-degree intervals about the neck (figure 3b).
Re. claim 10: Zweifel discloses wherein the longitudinal span is at least 40mm (1.5 inches). Note that Zweifel discloses that the neck (12) may have a length of up to 4 inches (101.6 mm) (column 5 lines 43-54). Zweifel also disclose that the thread (20) may extend about 50% of the length of the neck (12) (column 6, lines 46-56). Using Zweifel’s parameters, the length of the thread on a 4-inch neck could be 2 inches (50.8 mm). Zweifel also discloses that the length (Y) of the recesses may be longer than the longitudinal length of the threads (20) (column 8, lines 60-62). Thus, the length of Zweifel’s recesses may easily exceed 40 mm, as claimed. As recited above, Zweifel also discloses that the length (Y) of the recesses may be longer than the longitudinal length of the threads (20) (column 8, lines 60-62).  Thus, the length of Zweifel’s recesses may easily exceed 30 mm, as claimed. Zweifel also discloses wherein the external diameter of the neck/spout is generally in the range of 0.75 – 1.25 inch (column 5, lines 55-59), which encompass the claimed range of 21.0 mm and 22.5 mm.   
Re. claim 12: Zweifel further discloses a cap (16) having a cap thread threaded to the bottle body thread (column 6, lines 20-24).  
Re. claim 13: Zweifel further discloses a fuel additive contained in the bottle body (see, for example, column 2, lines 60-61; column 5, lines 1-3).  
Re. claim 14: Zweifel discloses a method for using the bottle of claim 13, the method comprising: removing the cap; inserting the neck of the bottle body into a filler of a vehicle; and dispensing fuel additive from the bottle body into the filler (column 2, lines 62-67 and column 3, lines 1-2). 
Re. claim 15: Zweifel discloses the method of claim 14 wherein the recesses (30) are capable of venting vapor through the at least one recess. 
Re. claim 16: Zweifel discloses the method of claim 15, wherein the recesses (30) are capable of the venting is during the dispensing. 
Re. claim 17: Zweifel discloses the method of claim 16, wherein the external thread is not proud of the neck through which the at least one recess passes (see, for example, figures 2c, 2d 2e).
Re. claim 18: Zweifel discloses the method of claim 17, wherein the one or more recesses extend through the thread; and the one or more recesses extend along an unthreaded portion of the neck below the thread (column 8, lines 60-62). 
Re. claim 19: Zweifel discloses the method of claim 18, wherein: the one or more recesses extend along a tapering portion of said unthreaded portion and a straight portion of said unthreaded portion between the tapering portion and the thread (column 8, lines 60-62). 
Re. claim 20: Zweifel discloses the bottle body of claim 2 wherein the external thread is not proud of the neck through which the at least one recess passes (see, for example, figures 2c, 2d 2e).  

Claims 2, 3, 5, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweifel as applied to claims 1, 4,7 and 10 above, and further in view of U.S. Patent No. 4,886,194 (Schiemann). 
Re. claim 2: Zweifel discloses one or more recesses (30) that have a width of 5mm to 15mm (column 8, lines 55-57), but Zweifel does not specifically disclose wherein the recess have a width of 2.0mm to 4.0mm 
Schiemann discloses a neck (14) having one or more recesses (18, 19) defined by arms (21, 22, 23, 24), which extend along an exterior of the neck along a longitudinal span of at least 30 mm (column 3, line 65). Note that the recesses (18, 19) have a width (W) that is approximately 3.0 mm. (see, figures 1-3, reproduced below). 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess widths disclosed by Zweifel to the recess widths of Schiemann. One of ordinary skill in the art would have been motivated to make this modification because this would reduce the chances of Zweifel’s bottle from catching on extraneous elements within a filler neck when the bottle is inserted and removed therefrom. 
Re. claim 3:  Zweifel discloses the bottle body of claim 2 wherein the external thread (20) is flush or sub-flush to a portion of the neck through which the at least one recess passes (see, for example, 2c). 
Re. claim 5: Zweifel discloses wherein: the one or more recesses extend through the thread (see, for example, figures 3a, 3b) and Zweifel discloses one or more recesses (30) that have a width of 5mm to 15mm (column 8, lines 55-57), but Zweifel does not specifically disclose wherein the recess have a width of 2.0mm to 4.0mm and a depth of at least 1.0mm. 
Schiemann discloses a neck (14) having one or more recesses (18, 19) defined by arms (21, 22, 23, 24), which extend along an exterior of the neck along a longitudinal span of at least 30 mm (column 3, line 65). Note that the recesses (18, 19) have a width (W) that is approximately 3.0 mm. Schiemann also discloses the bottle body of claim 7 wherein the one or more recesses have depth of at least 1.0 mm (figure 2 shows that the depths of Schiemann’s recesses are greater than the widths (3mm). Thus, it can be inferred that the recess depths are at least 1.0 mm. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess widths disclosed by Zweifel to the recess widths of Schiemann. One of ordinary skill in the art would have been motivated to make this modification because this would reduce the chances of Zweifel’s bottle from catching on extraneous elements within a filler neck when the bottle is inserted and removed therefrom. It would have been further obvious for one of ordinary skill in then art to modify the depths of the recesses. One of ordinary skill in the art would have understood that the venting functionality of the bottle would be best maintained if the total cross-sectional area of the recess(s) were not reduced.   
Re. claim 6:  Zweifel discloses the bottle body of claim 5 wherein the one or more recesses extend along a tapering portion of said unthreaded portion and a straight portion of said unthreaded portion between the tapering portion and the thread.
Re. Claim 8: Zweifel discloses wherein one or more recesses comprise four recesses at 90-degree intervals about the neck (figure 3b) but Zweifel does not specifically disclose wherein the recesses have a depth of at least 1.0mm.  
Schiemann discloses the bottle body of claim 7 wherein the one or more recesses have depth of at least 1.0 mm (figure 2 shows that the depths of Schiemann’s recesses are greater than the widths (3mm). Thus, it can be inferred that the recess depths are at least 1.0 mm. 
It would have been further obvious for one of ordinary skill in then art to modify the depths of the recesses so that they have a depth greater than 1.0mm. If the depth of the recess were less than 1.0mm, the venting functionality would be substantially reduced.  
Re. claim 9: Insofar as Schiemann discloses recesses having a width of approximately 3.0 mm (figure 2, column 2, lines 53-55), it can be inferred that the recesses have a depth of at least 1.0 mm.  
Re. claim 11: Zweifel discloses wherein: the one or more recesses extend through the thread (see, for example, figures 3a, 3b) and Zweifel discloses one or more recesses (30) that have a width of 5mm to 15mm (column 8, lines 55-57), and Zweifel discloses wherein the bottle body is formed by a molded plastic (column 12, lines 24-32), but Zweifel does not specifically disclose wherein the recess have a width of 2.0mm to 4.0mm and a depth of at least 1.0mm. 
Schiemann discloses a neck (14) having one or more recesses (18, 19) defined by arms (21, 22, 23, 24), which extend along an exterior of the neck along a longitudinal span of at least 30 mm (column 3, line 65). Note that the recesses (18, 19) have a width (W) that is approximately 3.0 mm. Schiemann also discloses the bottle body of claim 7 wherein the one or more recesses have depth of at least 1.0 mm (figure 2 shows that the depths of Schiemann’s recesses are greater than the widths (3mm). Thus, it can be inferred that the recess depths are at least 1.0 mm. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess widths disclosed by Zweifel to the recess widths of Schiemann. One of ordinary skill in the art would have been motivated to make this modification because this would reduce the chances of Zweifel’s bottle from catching on extraneous elements within a filler neck when the bottle is inserted and removed therefrom. It would have been further obvious for one of ordinary skill in then art to modify the depths of the recesses. One of ordinary skill in the art would have understood that the venting functionality of the bottle would be best maintained if the total cross-sectional area of the recess(s) were not reduced.   

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.  
As explained supra, Zweifel discloses a bottle body comprising: a main body (10) extending from a base (9) to a shoulder (11); a neck (12) extending from the shoulder to a mouth (13) a thread (20) along the neck; and one or more recesses (30) that extend along an exterior of the neck along an unthreaded portion of the neck below the thread (figures 2b, 2c), and which extend along a longitudinal span of at least 30 mm. Note that Zweifel discloses that the neck (12) may have a length of up to 4 inches (101.6 mm) (column 5 lines 43-54).  Zweifel also disclose that the thread (20) may extend about 50% of the length of the neck (12) (column 6, lines 46-56).  Using Zweifel’s parameters, the length of the thread on a 4-inch neck could be 2 inches (50.8 mm).  Zweifel also discloses that the length (Y) of the recesses may be longer than the longitudinal length of the threads (20) (column 8, lines 60-62).  Thus, the length of Zweifel’s recesses may easily exceed 30 mm, as claimed and not limited by figure 2b. 
Applicant asserts that Zweifel’s recesses are not analogous to Schiemann’s recesses, the Examiner disagrees. Clearly, both Zweifel’s and Schiemann’s recesses are located externally of their respective necks and both Zweifel’s and Schiemann’s recesses extend longitudinally therealong. 
The Supplemental Declaration under 37 CFR 1.132 filed 22 February 2022 is/was insufficient to overcome the rejection of claims 1-20. The declaration does not include any evidence of market share such as total sales for competing products in the market. That is, gross sales figures do not show commercial success absent evidence as to market share. See: Cable electric Products, Inc. v. Genmark, Inc., 770 F.2d 1025, 226 USPQ 881 (Fed.Cir. 1985). Merely showing that there was commercial success of an article which embodied the invention is not sufficient. See:Ex parte Remark, 15 USPQ2d 1498 (Bd. Pat. App. & Inter. 1990). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 135,391 (Way), which discloses a funnel with external vents. 
2.) U.S. Patent No. 978,736 (Graham), which discloses external recesses. 
3.) U.S. Patent No. 1,522,167 (Young), which discloses external recesses. 
4.) U.S. Patent No. 1,523,696 (Lewis), which discloses a spout with an air vent. 
5.) U.S. Patent No. 5,290,257 (Zhong), which discloses a cannula with external vents. 
6.) U.S. Patent No. 9,216,138 (Finke), which discloses a self-venting cannula. 
7.) U.S. Patent Application Publication No. 2002/0056488 (Hughes), which discloses an additive container. 
8.) U.S. Patent Application Publication No. 2005/0133533 (Wichmann et al.), which discloses a package. 
9.) U.S. Patent Application Publication No. 2007/0119517 (Grace), which discloses a nozzle with external recesses. 
10.) U.S. Patent Application Publication No. 2016/0122066 (DiBiasio), which discloses a dual chamber bottle. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753